Title: To George Washington from Colonel Henry Knox, 5 January 1776
From: Knox, Henry
To: Washington, George



Sir
Albany Jany 5 1776

I did myself the honor to address your Excellncy from Fort George on the 17 Ult.—I then was in hopes that we should have been able to have had the Cannon at Cambridge by this time the want of Snow detain’d us some days & now a cruel thaw, hinders from Crossing Hudsons River which we are oblig’d to do four times from Lake George to this Town—the first severe night will make the Ice on the river sufficiently strong ’till that happens the Cannon & mortars must remain where they are most of them at the different crossing places & some few here—these inevitable delays pain Me exceedingly as my mind is fully sensible of the importance of the greatest expedition in this Case—In eight or nine days after the first severe frost they will be at Springfield from which place we can get them easily transported Altho there should be no snow—but to that the roads are So excessively bad Snow will be necessary—We got over 4 more dble fortified 12 pounders after my last to your excellency—I send a duplicate of the List for fear of miscarriage of the other List, General Schuyler has been exceedingly assidious In this matter, as to myself my utmost endevers have been & still shall be use[d] to forward them with the utmost dispatch. I have the honor to be with the greatest Respect Your Excellencys Most Obdt Hble Servt

H. Knox

